Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office cation is responsive to the amendment filed on 11/17/2021.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed on 11/17/2021, with respect to the amended independent claims (Claims 1, 13 and 18) and the previously cited prior art, have been fully considered and are persuasive.  Therefore, the rejection of Claims 1-6, 8, 10, 12-16 and 18-20 under 35 USC 102 and Claims 7, 9-11 and 17 under 35 USC 103, have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Allmaras et al. (US Pub. 2018/0026252 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valsan (US Pu. 2010/0057453 A1) in view of Allmaras et al. (US Pub. 2018/0026252 A1).
Regarding Claims 1, 13 and 18, Valsan teaches a computer implemented method for classification of input corresponding to multiple different kinds of input (see Fig.1 (101,105,131,132) and paragraph [0060], the method comprising:

providing the set of features to multiple different models to generate state predictions (see Fig.2 (203,206) and paragraph [0062]);
generating a set of state-dependent predicted weights (see Fig.2 (207) and paragraph [0062]);
and combining the state predictions from the multiple models, based on the state-dependent predicted weights for classification of the set of features (see Fig.1 (131,132), Fig.2 (209,210) and paragraph [0073], speech/noise classification).
Valsan fails to teach forming a combined model based on the state predictions from the multiple models.
Allmaras, however, teaches forming a combined neural network model using the state predictions from two different data models (see paragraph [0009]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Valsan’s method the step for forming a combined model based on the state predictions from the multiple models. The motivation would be to use a single neural network classification model for the classification of the set of features.
Regarding Claim 2, Valsan further teaches wherein the multiple different models are trained for input corresponding to a different kind of input (see Fig.3 (111,112) and paragraph [0082]).
Regarding Claim 3, Valsan further teaches wherein the multiple different models have different structure or utilize different modeling technologies (see Fig.3 (111,112) and paragraph [0082]).
Regarding Claim 4, Valsan further teaches wherein the input comprises speech and the set of features comprise digital representation of speech (see Fig.1 (101,102,103) and paragraph [0061]).
Regarding Claim 5, Valsan further teaches wherein the models comprise speech recognition models independently trained on the same or different kinds of speech (see Fig.3 (103) and paragraphs [0052-0053]).
Regarding Claims 6 and 16, Valsan further teaches wherein the different kinds of speech include speech in a noisy environment, native speech and natural conversation speech (see Fig.4 (131,132) and paragraph [0087]).
Regarding Claims 8 and 20, Valsan further teaches wherein generating the set of state dependent predicted weights is performed by a deep learning network trained on a training set of state labeled features (see Fig.2 (203,206) and paragraph [0062], neural network).
Claim 12, Valsan further teaches using the combined state predictions to classify the input as one or more spoken words (see Fig.1 (131,132), Fig.2 (209, 210) and paragraph [0073], speech).
Regarding Claim 14, Valsan further teaches wherein the multiple different models are trained for input corresponding to a different kind of input (see Fig.3 (111,112) and paragraph [0082]); and wherein the multiple different models have different structure or utilize different modeling technologies (see Fig.3 (111,112) and paragraph [0082]).
Regarding Claim 15, Valsan further teaches wherein the input comprises speech and the set of features comprise digital representation of speech (see Fig.1 (101,102,103) and paragraph [0061]); and wherein the models comprise speech recognition models independently trained on the same or different kinds of speech (see Fig.3 (103) and paragraphs [0052-0053]).
Regarding Claim 19, Valsan further teaches wherein the multiple different models are trained for input corresponding to a different kind of input (see Fig.3 (111,112) and paragraph [0082]); and wherein the different kinds of speech include speech in a noisy environment, native speech and natural conversation speech (see Fig.4 (131,132) and paragraph [0087)).
Claims 7, 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Valsan (US Pub. 2010/0057453 A1) in view of Allmaras et al. (US Pub. 2018/0026252 A1), and in further view of Soltau et al. (US Pub. 2018/0174576 A1).
Regarding Claim 7, Valsan and Allmaras teach the method of Claim 1 but fail to teach wherein the multiple models comprise deep long term short term memory (LSTM) acoustic models.
Soltau, however, teaches using a deep long term short term memory (LSTM) acoustic model for performing speech recognition processing on speech input data for transcription (see Fig.1 (124,116) and paragraph [0071)).

Regarding Claim 9, Soltau further teaches wherein the set of predicted weights are time dependent static weights (see Fig.1 (126), paragraph [0030] and paragraph [0032]).
Regarding Claims 10 and 17, Valsan further teaches wherein the set of predicted weights are dynamic weights provided by a prediction cell (see Fig.1 (124,116) and paragraph [0071]).
Regarding Claim 11, Soltau further teaches wherein the set of predicted weights are provided by a bi-directional long term short term memory (LSTM) acoustic model (see Fig.1 (124,116) and paragraph [0071]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672